Johns, Jr., Chancellor.
I would make the trustee some allowance for his care and trouble if I did not feel myself bound by the rule of equity that a voluntary trustee cannot, without a stipulation to that effect, be allowed compensation for his services. I consider that his undertaking bound him, not merely to the passive but to the active exercise of his trust,—to collect, as well as to receive and apply. In stating the account he will be allowed for expenses paid and be saved from loss, but without compensation.
Decree affirmed by the Court of Errors and Appeals, at the June Term, 1840. 3 Harring. R. 110.